DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on January 28, 2021. Claims 1 and 7 are amended.
The applicant contends that the cited prior art fails to disclose the new material presently recited by claim 1 – namely, a controller which calculates either the thickness or deposition rate of the reaction product.
In response, the examiner disagrees, as the language of the amendment is not commensurate with the specification’s description of the calculation technique, which also appears logically circular. Paragraph [0047] of Applicant’s pre-grant publication specifies that film thickness and deposition rate are calculated by “converting the change in frequency to the weight” of the reaction product. It seems, then, that the weight of the reaction product is derived from the frequency value, whereby the weight value is then used to derive both the thickness and deposition rate of the reaction product. 
Further, paragraph [0046] attests that frequency is “determined depending on a change of the elastic constant” of the reaction product, and a “dimension of a thickness obtained by converting the accretion thickness of the attached material to a crystal density.” In other words, “accretion thickness” of the reaction product is used to derive frequency which, in turn, is used to derive weight which is then used to yet again derive “film thickness.” As can now be seen, thickness is both the first measured value and the final calculated value. At this point, the circularity of the process ought to be manifest. 
With regard to the syntax of the new limitation, it appears “film thickness” is to be calculated “based on the detected adhesion amount.” Firstly, this step does not seem consistent with the process elaborated by paragraphs [0045-0047]. Secondly, paragraph [0046] establishes that “accretion thickness” is immediately known or determined as an initial step, but the new limitation implies that accretion thickness is not commensurate with “film thickness,” as a controller has to derive the latter from the former. In order to make sense of the new material, the applicant must clarify the distinction between the “accretion thickness” of the reaction product, as determined by the contamination monitor, and the “film thickness” of the reaction product, as determined by the controller. It is unclear how these two things are different.
As understood by the examiner, a piezoelectric sensor, like Sasajima’s crystal microbalance, appears inherently capable of determining an “accretion thickness” or a “film thickness” of a deposit, in addition to the “deposition rate.” Paragraphs [0040-46] of Sasajima describe the use of a controller, or “calculating block 65,” to extract the QCM’s data to derive all of these values. For instance, paragraph [0041] limns the equation for determining the change in mass of the reaction product over time, i.e., “deposition rate.” It appears, then, that the prior art already addresses the new material.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite. The penultimate paragraph of this claim has been amended to read, “a controller configured to control a condition on a transfer of the substrate.” This statement is both ungrammatical and indeterminate – it is unclear what controlling a “condition on a transfer” means. Perhaps, the applicant intends that a condition related to or pertaining to the substrate’s transfer is controlled. To expedite prosecution, the examiner will assess the contested limitation under this presumption. The examiner recommends simply deleting any reference to the “condition,” so that the limitation would read: a controller configured to control the transfer of the substrate…
Secondly, the final line of the penultimate paragraph again refers to “the condition,” but it is unclear whether this term refers to the “condition on a transfer” or the “contamination condition.” Clarification is required.
Thirdly, the final paragraph improperly uses the term “the condition” to denote pressure and flow rate. The examiner suggests simply deleting “the condition” from the limitation, so as to read: wherein the controller controls at least one of a pressure of the process chamber…
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 13-16, 18, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., US 2002/0096495, in view of Sasajima et al., US 2004/0018650.
Claims 1-2, 25: Nguyen discloses a semiconductor manufacturing apparatus, comprising (Fig. 3):
At least one process chamber (1) [0035];
A vacuum transfer chamber (11) disposed adjacent to the process chamber;
A gate valve (10) communicating between the transfer and process chambers;
A contamination monitor (37) disposed in the transfer chamber to detect a contamination condition therein.
The number of contamination monitors is indeterminate, yet it would have been obvious to simply replicate the existing monitor to perform the same function, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).

Claims 3-4: Nguyen contemplates a second vacuum transfer chamber (43), comprising a contamination monitor (37), that is separated from the process chamber (2) via the vacuum transfer chamber (Fig. 4).
Claims 13-14: As shown by Figure 1, Sasajima disposes contamination monitors (60) in three different chambers, thereby establishing that it is known to seek atmospheric data in several locations within a processing system. In view of this paradigm, it would have been obvious to integrate monitors within the remaining chambers of Nguyen’s apparatus.
Claims 15-16: Necessarily, gleaning data from Sasajima’s crystal oscillator implies an interpretation of frequency change, as this is simply how the mechanism functions [0027]. Numerous cycles of deposition will proceed absent an abnormal reading, whereby the value correlated to the assessment of abnormal can be taken as the “first threshold.” The value required to prompt the cleaning process can be taken as the “second threshold.” 
Claim 18: Nguyen provides at least a “plasmaless film deposition apparatus.”
Claim 20: Sasajima demonstrates that it is known to dispose a contamination monitor (60) adjacent to the exhaust port (50) of a transfer chamber (Fig. 1).
Claim 24: Figure 3 of Nguyen shows a contamination monitor (37) disposed adjacent to, rather than “on,” the gate valve (12). Even so, the difference between these two positions is so minimal as to be obvious over the other – it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
 Claims 6, 8-9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Sasajima, and in further view of Ishihata et al., JP 05275519, whereby the applicant has submitted a machine translation.
Claims 6, 8-9: For purposes of depictive clarity, Nguyen has omitted the feature of a transfer robot. Sasajima, though, depicts several exemplary substrate conveyance devices which could capably execute the lateral transfer required by Nguyen’s system (Fig. 1). Further, Nguyen initiates a “backflow removal step” given the indication that contamination exceeds a threshold value, but the reference does not explicitly attest that substrate transfer is affected [0038]. Ishihata, too, locates a contamination monitor (20) within a transfer chamber (2), yet when a critical threshold is reached, the transfer 
Claim 23: Although Figure 3 of Nguyen shows a contamination monitor (37) disposed at a gate valve (12), the reference does not provide one on the ceiling. Figure 4 of Ishihata, however, shows that it is practicable to dispose a contamination monitor within the ceiling of a transfer chamber [0039]. It would have been obvious to position a monitor accordingly, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., JP 04186860, whereby the applicant has submitted a machine translation.
Suzuki discloses a semiconductor manufacturing apparatus, comprising:
At least one process chamber (5);
A transfer chamber (2) disposed adjacent to the process chamber;
A gate valve for communicating between the transfer and process chambers (p. 5);
A contamination monitor (7) disposed in the transfer chamber to detect a contamination condition therein (p. 5);
A transfer robot (1) configured to transfer the substrate.
The number of contamination monitors is indeterminate, yet it would have been obvious to simply replicate the existing monitor to perform the same function, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
In addition, regarding the new material recited by the penultimate paragraph, Suzuki avails the contamination monitor (7) to assess the contamination level of the transfer robot’s arm and then adjusts the frequency of subsequent washing operations based on this result – “the frequency of washing…can be optimized…by monitor[ing] with detectors” (p. 6). As the operational status of the transfer robot necessarily affects the transfer status of a substrate, the limitation requiring the “transfer robot to transfer the substrate based on the transfer condition” is satisfied. Although Suzuki does not explicitly recite a controller, providing one to execute the aforementioned sequence is within the sphere of ordinary skill –it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Yamaguchi et al., US 5,445,521. Figure 3 delineates a processing apparatus comprising particle sensor (116) coupled to a transfer chamber for determining the atmosphere therein (6, 61ff).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716

/KARLA A MOORE/      Primary Examiner, Art Unit 1716